Citation Nr: 9907557	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  95-18 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

The propriety of the evaluation assigned for service-
connected residuals of a back injury, with arthritis and 
scoliosis, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1950 to November 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 1991.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a regional office 
(RO) rating decision of December 1991, which denied service 
connection for a back disorder.  Subsequently, by rating 
decision of October 1992, service connection for residuals of 
a back injury with scoliosis and arthritis was granted, and 
assigned a noncompensable evaluation.  By rating action of 
October 1994, the veteran was granted a 10 percent rating for 
his back disability, effective in November 1991.  The case 
was remanded in December 1996.  Subsequent to the remand, the 
United States Court of Appeals, Federal Circuit, held that 
"downstream" elements such as the level of compensation 
following a grant of service connection, were not part of the 
original appeal on the issue of service connection, and, 
thus, required a separate notice of disagreement, thereby 
overturning a decision of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter 
"Court").  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997), rev'g 8 Vet. App. 228 (1995).  This case is not 
affected, however, because the veteran has expressly 
continued his appeal throughout, as acknowledged by the RO in 
its October 1994 decision granting a 10 percent rating 
effective in November 1991, the date of the original claim.  


REMAND

Initially, we note that the file does not contain a VA Form 
21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, although the veteran indicated in 
October 1998 that he wished the Mississippi Division of 
Veterans Affairs to represent him.  Previously, the veteran 
had appointed a private attorney as his representative, which 
revoked his earlier power of attorney in favor of the 
Mississippi Division of Veterans Affairs.  Consequently, the 
veteran must execute a new power of attorney form, VA Form 
21-22, if he desires representation.  In addition, although 
that organization was provided with a copy of the 
supplemental statement of the case issued in November 1998, 
the case was not referred to the organization for review and 
preparation of a VA Form 1-646, Statement of Accredited 
Representative in Appealed Case, prior to its return to the 
Board.  

Additionally, in a recent decision, the Court held that, 
where the issue involves an appeal which has been developed 
from the initial rating assigned following a grant of service 
connection, the propriety of separate, or "staged" ratings 
assigned for separate periods of time must be considered, 
based on the facts found.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).  Further, the veteran must be 
informed of the scope of the issue; the Court specifically 
found that framing the issue as "entitlement to an increased 
rating" did not sufficiently inform the veteran that the 
issue actually involved any or all of the retroactive period 
from the effective date of the grant of service connection 
(in this case, the date of claim), as well as a prospective 
rating.  Id.  Thus, the RO must consider whether staged 
ratings are warranted by the evidence, and explicitly note 
that staged ratings have been considered.  Further, the 
veteran must be informed that the scope of the issue includes 
the possibility of staged ratings during the appeal period.

As to the adequacy of the evidentiary development, the 
evaluation of the veteran's back disability has been plagued 
by controversy since the beginning, when an inservice X-ray 
was interpreted as showing scoliosis and arthritic changes of 
the lumbar spine in April 1952, but this same X-ray was 
interpreted, in August 1952, as showing only scoliosis.  
Similarly, the record is replete with differing opinions as 
to the nature and severity of the veteran's current back 
disability.  In carefully reviewing the file, it appears that 
the problems are related to two separate areas-the scope of 
the service-connected disability, i.e., the extent to which 
any back disability present is service-connected, and the 
manifestations and severity of the current back disability.  
Regarding the first element, the veteran was granted service 
connection for "residuals of a back injury, with scoliosis 
and arthritis," but evidence has shown that disc disease may 
be present, and the veteran is status post-operative for disc 
disease.  Thus, the question remains as to whether any 
additional disability is part of the service-connected 
disability picture.  In addition, the level of impairment 
resulting from the veteran's back disability has been subject 
to widely divergent opinions, ranging from totally disabling 
to practically no objective findings.  Moreover, although a 
suspected functional overlay may be responsible for part of 
the problem, even completely objective studies have been 
subject to differing interpretations.  For example, on the VA 
examination of November 1992, the radiologist interpreted the 
X-rays as showing degenerative changes with osteophyte 
formation at multiple levels, with diffuse osteopenia, while 
the examiner interpreted the X-rays as demonstrating minimal 
spurring at L4.  

Due to the above considerations, we are of the opinion that 
the veteran must be examined by a board of two orthopedists, 
or an orthopedist and a neurologist, to answer the questions 
as to the scope and the severity of the veteran's service-
connected disability.  Additionally, the Court has emphasized 
that the rating schedule, particularly 38 C.F.R. §§ 4.40, 
4.45 and 4.59, requires that factors such as functional loss 
due to pain on motion, weakened movement, excess 
fatigability, lost endurance, or incoordination must be 
considered in evaluating musculoskeletal disabilities.  
DeLuca v. Brown, 8 Vet.App. 202 (1995); Arnesen v. Brown, 8 
Vet.App. 432 (1995).  The Court noted that the rating 
examination must adequately portray the functional loss.  Id.  

In addition, we note that the veteran submitted a number of 
authorizations for the release of medical information, which 
were apparently not acted upon by the RO.  Although some of 
the authorizations contained insufficient addresses, and at 
least one physician has already provided his records, the RO 
must assist the veteran by attempting to obtain any 
identified, potentially relevant treatment records.  If 
necessary, further information must be provided by the 
veteran as well.  Further, the veteran submitted an operative 
report pertaining to his laminectomy performed at the Baptist 
Memorial Hospital in Memphis, Tennessee, dated September 21, 
1966.  However, of greater importance would be the hospital 
summary and other records, such as the admission history.  
The veteran also submitted records pertaining to a 
hospitalization in an unidentified facility from May to June, 
1963, for acute lumbosacral strain.  However, these records 
are incomplete; for example, no results of lumbar spine X-
rays, which were requested, are shown.  The RO should attempt 
to obtain these records as well.  

In addition, upon remand the appellant should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  Finally, the RO is advised that the Court has found 
that a remand "confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
complete and return a VA Form 21-22, 
Appointment of Veterans Service 
Organization as Claimant's Representative.  
If the veteran appoints a representative, 
the RO must provide the file to the 
representative for review and submission 
of a VA Form 1-646, Statement of 
Accredited Representative in Appealed 
Case, prior to returning the case to the 
Board.

2.  The RO should review the 
authorizations for release of information 
received from the veteran in August 1992, 
and, for any records referred to which 
have not been subsequently received, 
request the records from the provider(s), 
or, if necessary, return any incomplete 
authorizations to the veteran for 
completion.  

3.  The RO should also request that the 
veteran provide either the records of his 
hospitalization in Baptist Memorial 
Hospital in Memphis in September 1966, and 
the unidentified hospitalization in May 
and June 1963, or provide authorizations 
and further identifying information, if 
needed, to the RO, to enable the RO to 
request the records.  If the information 
is received, the RO should request the 
records from the appropriate hospital(s).

4.  After allowing time for the 
submission of additional evidence, but 
regardless of whether additional evidence 
is received, the RO should schedule the 
veteran for a VA examination by a board 
of two examiners, either two 
orthopedists, or an orthopedist and a 
neurologist, preferably who have not 
previously provided a compensation 
examination report for this veteran.  The 
examiners should determine (1) to what 
extent the veteran's current back 
disability is related to disability shown 
in service, and (2) the manifestations 
and severity of the back disability 
attributable to service.  As to the first 
question, the claims folder must be 
reviewed prior to the examination, in 
particular, the relevant service medical 
records, and the medical records from May 
to June 1963, September 1966, private 
outpatient records dated from 1957 to 
1986, and records from C. R. Secrest, 
M.D., dated from July 1990 to October 
1992, as well as all other relevant 
evidence of record.  In addition, a copy 
of this remand must be provided, with 
attention to the paragraphs extending 
from the bottom of page 3 to the middle 
of page 4.  

Regarding the second question, for 
the disability attributed to service, the 
examiners should attempt to ascertain the 
level of disability present.  If 
disability not related to the disability 
shown in service has been found, the RO 
should attempt to separate the symptoms 
of or related to the service-connected 
disability from those associated with the 
nonservice-connected disability.  If the 
symptoms cannot be dissociated, this 
should be stated, along with a rationale.  
The examination should include degrees of 
both active and passive range of motion 
and any limitation of function of the 
parts affected by limitation of motion; 
whether there is weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion lost 
due to any weakened movement, excess 
fatigability, or incoordination.  The 
presence or absence of any other 
symptomatology should also be reported, 
and the significance of any disparities 
between objective and subjective findings 
should be discussed.  All findings must 
be reported in detail, as such is 
essential to the Board's determination.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  See Stegall, supra.   

6.  Thereafter, the RO should review the 
claim, including whether "staged" 
ratings are appropriate for the veteran's 
service-connected back disability for any 
part of the appeal period, based on the 
facts found, as well as the implied issue 
of service connection for any part of the 
back disability found to be not related to 
the service-connected disability, if any.  
If the decision as to any issue remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case.  
Concerning the propriety of the rating 
assigned for the service-connected back 
disability, the supplemental statement of 
the case should indicate that the 
potential for "staged" ratings has been 
considered.  In addition, if the RO 
determines that any part of the veteran's 
back disability is non-service connected, 
and there are identifiable symptoms that 
the RO dissociates from the service-
connected disability, the veteran must be 
informed of this denial of service 
connection, and afforded an opportunity to 
appeal.  

After completion of the requested development, the veteran and 
his representative should be afforded an opportunity to 
respond.  Thereafter, the case should be returned to the Board 
for appellate consideration, if otherwise in order.  While 
regretting the delay involved in again remanding this case, it 
is felt that to proceed with a decision on the merits at this 
time would not withstand Court scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 9 -


